Citation Nr: 0827819	
Decision Date: 08/18/08    Archive Date: 08/28/08

DOCKET NO.  04-21 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a service connection claim for bilateral hearing loss.

2.  Whether new and material evidence has been submitted to 
reopen a service connection claim for a bilateral knee 
disability, claimed as arthritis of both knees.

3.  Whether new and material evidence has been submitted to 
reopen a service connection claim for a right shoulder 
disability, claimed as residuals of right shoulder injury.

4.  Entitlement to service connection for a bilateral hip 
disability.

5.  Entitlement to service connection for a lumbar spine 
disability.

6.  Entitlement to service connection for bilateral tinnitus.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel

INTRODUCTION

The veteran served on active duty from March 1955 to July 
1980.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
Waco, Texas Regional Office (RO) of the Department of 
Veterans Affairs (VA), which declined to reopen service 
connection claims for bilateral hearing loss, arthritis of 
the knees, and residuals of a right shoulder injury; and 
denied service connection claims for a bilateral hip 
disability, a lumbar spine disability, and tinnitus.  

In March 2005, the veteran testified before a Decision Review 
Officer, and in September 2007, he testified before the 
undersigned Acting Veterans Law Judge sitting at the RO.  
Copies of the hearing transcripts are of record and have been 
reviewed.  During the September 2007 hearing, the veteran 
submitted additional evidence along with a waiver of initial 
RO consideration.

Herein, the Board has reopened the veteran's service 
connection claims for bilateral hearing loss, a bilateral 
knee disability, and a right shoulder disability.  The 
reopened claims are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an August 1980 rating decision, the RO denied service 
connection for bilateral hearing loss, arthritis of the 
knees, and residuals of a right shoulder injury; the veteran 
did not file a timely appeal following appropriate notice.

2.  Evidence received since the August 1980 decision raises a 
reasonable possibility of substantiating the service 
connection claims for bilateral hearing loss, a bilateral 
knee disability, and a right shoulder disability.  


CONCLUSIONS OF LAW

1.  An August 1980 rating decision denying the veteran's 
service connection claims for bilateral hearing loss, a 
bilateral knee disability, and a right shoulder disability is 
final.  38 U.S.C.A. § 4005 (1976); 38 C.F.R. §§ 3.104, 
19.118, 19.153 (1980); currently, 38 U.S.C.A. § 7105 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2007).

2.  Evidence received since the August 1980 rating decision 
that denied the service connection claims for bilateral 
hearing loss, a bilateral knee disability, and a right 
shoulder disability is new and material, and the veteran's 
service connection claims for pertinent disabilities are 
reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2007); 38 
C.F.R. § 3.156 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Claims

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007)), imposes obligations on VA in terms of 
its duty to notify and assist claimants.

Without deciding whether the notice and development 
requirements of VCAA have been satisfied with respect to the 
veteran's new and material evidence claims for bilateral 
hearing loss, a bilateral knee disability, and a right 
shoulder disability, the Board concludes that the VCAA does 
not preclude the Board from adjudicating this portion of the 
veteran's claims.  This is so because the Board is taking 
action favorable to the veteran by reopening his service 
connection claims for pertinent disabilities.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).

Rating decisions are final and binding based on evidence on 
file at the time the claimant is notified of the decision and 
may not be revised on the same factual basis except by a duly 
constituted appellate authority.  38 C.F.R. § 3.104(a).  The 
claimant has one year from notification of a RO decision to 
initiate an appeal by filing a notice of disagreement with 
the decision, and the decision becomes final if an appeal is 
not perfected within the allowed time period.  38 U.S.C.A. § 
7105; 38 C.F.R. §§ 3.160, 20.201, and 20.302.

In an August 1980 decision, the RO denied service connection 
for bilateral hearing loss, a bilateral knee disability, and 
a right shoulder disability, and the veteran was notified of 
that decision in the same month.  The veteran did not file a 
timely substantive appeal and thus the August 1980 decision 
became final.  38 U.S.C.A. § 4005 (1976); 38 C.F.R. §§ 3.104, 
19.118, 19.153 (1980); currently, 38 U.S.C.A. § 7105 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2007).

Since the August 1980 rating decision is final, the veteran's 
service connection claims for bilateral hearing loss, a 
bilateral knee disability, and a right shoulder disability 
may be considered on the merits only if new and material 
evidence has been received since the time of the prior 
adjudication.  See 38 U.S.C.A. §§ 5108, 7104 (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.156 (2007); Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996).

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant of evidence of 
record at the time of the last prior final denial, and must 
raise a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2007).  In determining whether evidence 
is new and material, the credibility of the new evidence is 
to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

At the time of the August 1980 denial, the claims folder 
contained the veteran's service medical records, service 
personnel records, and a February 1980 general medical 
examination report.  The service medical records show 
evidence of a right knee injury, and a right shoulder injury.  
The veteran's service personnel records reflect that his MOS 
was an aircraft maintenance superintendent.  The February 
1980 examination report demonstrated no evidence of hearing 
loss disability for VA purposes, a chronic right knee 
disability, or a right shoulder disability.  

Evidence received subsequent to the August 1980 rating 
decision includes VA and private medical evidence, hearing 
transcripts, and the veteran's contentions.  

On review, the Board finds that new and material evidence has 
been submitted subsequent to the August 1980 rating decision 
to reopen service connection claims for bilateral hearing 
loss, a bilateral knee disability, and a right shoulder 
disability.  Specifically, the newly submitted medical 
evidence is material in that it shows current diagnoses of 
bilateral hearing loss disability for VA purposes, and 
current disabilities of both knees.  Further, presuming the 
veteran's newly received hearing testimony that he has 
bursitis with limited motion in his right shoulder which 
prevents him from gripping objects, the Board finds that such 
hearing testimony is also material to his claim, and 
therefore sufficient to reopen the service connection claim 
for a right shoulder disability.  
Accordingly, the above-described new evidence, either by 
itself or when considered with the previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the bilateral hearing loss, bilateral knee 
disability, and right shoulder claims.  38 C.F.R. § 3.156 
(2007).  It raises a reasonable possibility of establishing 
the claims.  Id.  Therefore, the evidence is considered new 
and material for the purpose of reopening the service 
connection claims for bilateral hearing loss, a bilateral 
knee disability, and a right shoulder disability.  
Accordingly, these service connection claims are reopened.

II.  Service Connection Claims

The veteran is also seeking service connection for a 
bilateral hip disability, and tinnitus.  In general, service 
connection will be granted for disability resulting from 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.303 (2007).  If a condition noted 
during service is not determined to be chronic, then 
generally a showing of continuity of symptomatology after 
service is required for service connection.  38 C.F.R. § 
3.303(b) (2007).  Service connection may also be granted for 
any disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2007).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

There must be medical evidence of a current disability, 
medical or lay evidence of in-service incurrence or 
aggravation of a disease or injury, and medical evidence 
linking the current disability to that in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992). 
Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. § 
7104(a). When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the United States Court of Appeals 
for Veterans Claims stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a claim 
on its merits, the evidence must preponderate against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

a.  Bilateral Hip Disability

The veteran is seeking service connection for a bilateral hip 
disability, which he attributes to an in-service fall in the 
snow.  His service medical records show that in October 1972, 
the veteran twisted his back as he tried to keep an object 
from falling.  On examination, the veteran had pain on 
outward rotation of the right leg and on extreme flexion.  
Impression was "? strain, doubt ruptured disc as etiol."  
X-rays of the right hip were negative for abnormality.  

While there is evidence of hip treatment during service, the 
Board must first determine whether a current disability of 
either hip is presently shown.  The veteran contends that he 
has arthritis of both hips.    

Review of a May 2003 private statement from C.K.H., D.O., 
reflects the veteran's complaint of bilateral hip pain; no 
diagnosis pertinent to the hips was made.

According to an October 2003 VA examination report, the 
examiner referred to the veteran as having a chronic right 
hip disability which had its onset about 5 years prior, but 
he diagnosed the veteran with right hip pain, only.  X-rays 
of the hips taken in conjunction with the October 2003 
examination showed no evidence of abnormality.   

Pain alone, without a diagnosed or identifiable underlying 
malady or condition, does not in and of itself constitute a 
disability for which service connection may be granted.  See 
Sanchez- Benitez v. West, 13 Vet. App. 282 (1999), appeal 
dismissed in part, and vacated and remanded in part sub nom.  
Sanchez- Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).

Despite the veteran's contention, there is no competent 
medical evidence reflecting a chronic disability of either 
hip.  Considering that pain alone is not a disability, the 
veteran's service connection claim for a bilateral hip 
disability fails based on an absence of a chronic disability.  
See Brammer, supra.

However, assuming arguendo that the veteran has a current, 
chronic hip disability, the evidence still does not 
demonstrate a nexus between any current right or left hip 
disability and service.  

Further, with regard to the veteran's current right hip 
symptomatology (ie. pain), the October 2003 VA examiner was 
unable to relate such symptomatology to his military service.  
Rather, the examiner essentially indicated that the right hip 
symptomatology is more likely than not related to the normal 
aging process.  The examiner stated that the veteran's 
symptomatology is consistent with osteoarthritis or just 
arthralgia without x-ray findings.  Diagnosis was "Late-in 
life pain of the right hip, presenting in arthralgia with 
limited range of motion and negative x-rays."  The VA 
examiner acknowledged the October 1972 treatment for right 
hip pain, but emphasized that there was no evidence of a 
chronic hip disability at that time or any other time during 
service, and that the veteran's current right hip problems 
had their onset only five years prior to the 2003 
examination, which is approximately twenty-three years post-
service.  The record does not contain a medical opinion 
favorable to the veteran's claim.

The Board also notes that the claims folder, including the 
October 2003 VA examination report, does not show any left 
hip symptomatology or disabilities, thus a nexus opinion was 
not provided.  

The veteran is competent to report his hip symptomatology.  
See Layno v. Brown, 6 Vet. App. 465 (1994).  However, as a 
layperson, he is not competent to render a medical diagnosis, 
or relate any current disability to service.  See, e.g., See 
Routen v. Brown, 10 Vet. App. 183, 186 (1997); Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992).

In sum, a preponderance of the evidence is against a finding 
that the veteran has a current right or left hip disability 
that is related to service.  Thus, the benefit of the doubt 
rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  Service 
connection for a bilateral hip disability is denied.

b.  Bilateral Tinnitus Claim

The veteran is also seeking service connection for bilateral 
tinnitus, which he relates to military noise exposure.  

There is competent medical evidence of a current diagnosis of 
bilateral constant tinnitus, thereby satisfying the first 
element of the veteran's claim. 

His DD-214 reflects that his military occupational specialty 
(MOS) was an aircraft maintenance superintendent for 16 years 
and 11 months.  The Board finds that the veteran's report of 
military noise exposure to be consistent with his MOS.  He is 
also competent to describe his tinnitus symptomatology.   See 
Layno, supra. 

However, as a lay person, the veteran is not competent to 
diagnose any medical disability or render an opinion as to 
the cause or etiology of any current disability (i.e. that 
his current tinnitus is related to service) because he has 
not been shown to have the requisite medical expertise.  See, 
Espiritu, supra. 

Significantly, there is no competent medical evidence of a 
nexus between the veteran's current tinnitus and military 
service.  In this regard, the October 2003 VA examiner had an 
opportunity to examine the veteran and opined that the 
veteran's tinnitus is less likely than not related to his 
military service.  The examiner based such opinion on the 
fact that there are no in-service complaints or treatment for 
tinnitus; the examiner also noted that during the 
examination, the veteran, himself, indicated that his 
tinnitus was first shown only in the past 4 or 5 years.  
Significantly, tinnitus was not objectively shown until 
October 2003, approximately twenty-three years post-service.  
The record does not contain a medical nexus opinion favorable 
to the claim.

In sum, given the absence of competent medical evidence of 
tinnitus for more than two decades following discharge from 
service, and the absence of objective evidence linking the 
veteran's current bilateral tinnitus to service, the Board 
finds that the service connection claim for bilateral 
tinnitus must be denied.  38 C.F.R. § 3.303.

The preponderance of the evidence is against the veteran's 
service connection claims for tinnitus.  As such, there is 
not an approximate balance of positive and negative evidence 
regarding the merits of the appellant's claim that would give 
rise to a reasonable doubt in favor of the appellant; the 
benefit-of-the-doubt rule is not applicable, and the appeal 
is denied.   See Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the RO. Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication. To overcome the burden of prejudicial error, VA 
must show (1) that any defect was cured by actual knowledge 
on the part of the claimant; (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or, (3) that a benefit could not have been awarded as 
a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.

Here, with regard to the bilateral hip and tinnitus claims, 
the VCAA duty to notify was satisfied by way of a September 
2003 letter sent to the veteran that fully addressed all 
notice elements and was sent prior to the initial RO decision 
in this matter.  The letter informed him of what evidence was 
required to substantiate the claims and of his and VA's 
respective duties for obtaining evidence.  The Board finds 
that the notification requirements of the VCAA have been 
satisfied as to both timing and content.

With respect to the Dingess requirements, the RO issued a 
letter in March 2006 which advised the veteran as to how 
disability ratings and effective dates are assigned.  

Based on the foregoing, adequate notice was provided to the 
veteran prior to the transfer and certification of his case 
to the Board and complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The claims file contains the veteran's 
service medical records, to include those from Carswell Air 
Force Base and K. I. Sawyer Air Force Hospital, as well as 
post-service reports of VA and private treatment and 
examination.  Moreover, the veteran's statements in support 
of his claims are of record, to include the hearing 
transcripts.  

The Board has carefully reviewed such statements and 
concludes that he has not identified further evidence not 
already of record.  Therefore, it is not felt that additional 
efforts are required under the VCAA.  Indeed, it appears 
further development would serve no useful purpose and would 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the veteran.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).

For the above reasons, no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

ORDER

New and material evidence has been received to reopen the 
service connection claim for bilateral hearing loss; to that 
extent, the appeal is granted.
New and material evidence has been received to reopen the 
service connection claim for a bilateral knee disability; to 
that extent, the appeal is granted.

New and material evidence has been received to reopen the 
service connection claim for a right shoulder disability; to 
that extent, the appeal is granted.

Service connection for a bilateral hip disability is denied.

Service connection for bilateral tinnitus is denied.


REMAND

The Board, herein, has reopened the veteran's service 
connection claims for bilateral hearing loss, a bilateral 
right knee disability, and a right shoulder disability.  The 
veteran is also seeking service connection for a lumbar spine 
disability.  Prior to analyzing these claims on the merits, 
the Board finds that further development is necessary.

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.   These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.   38 U.S.C. § 5103A(d) and 38 C.F.R. 
§ 3.159(c)(4).  

Here, the record contains a current diagnosis of bilateral 
hearing loss, as exhibited on October 2003 VA audiological 
examination, and the veteran relates such disability to 
military noise exposure.  Given the current diagnosis of 
bilateral hearing loss, and the fact that the veteran's MOS 
was an aircraft maintenance superintendent, the Board finds 
that a VA examination is necessary to ascertain the etiology 
of the current bilateral hearing loss disability.  

The record also contains a current diagnosis of arthritis of 
the right knee, as well as a left knee strain.  (See Beasley 
Medical Clinic records).  There is also evidence of in-
service right knee injury.  In this regard, service medical 
records dated in June and July 1972 show treatment for right 
knee infra-patellar pain, chondromalacia of the right 
patella, and "housewives knee."  The veteran also contends 
that his MOS duties, which included a lot of bending on the 
flight line, contributed to his left and right knee problems.  
As such, the Board finds that a VA examination is necessary 
to ascertain the etiology of any currently diagnosed knee 
disability.  

Moreover, the veteran asserts that he has a right shoulder 
disability which is related to service.  His service medical 
records show treatment for right shoulder problems.  
Specifically, in August 1958, the veteran slipped, sustaining 
a muscle strain of the right supra-scapular/trapezius area.  
It was noted that there was extensive evidence of severe 
right shoulder girdle muscle strain with a temporary 
dislocation of the shoulder.  A treatment record dated in 
January 1968 shows a complaint of right shoulder pain.  In 
September 1968, the veteran was involved in a motor vehicle 
accident, and reported soreness in his right shoulder.  
Service medical records dated in February 1972 show further 
complaints of right shoulder pain.  

During his 2007 hearing, the veteran indicated that he has 
self-medicated his right shoulder problems since service.  He 
also indicated that he has bursitis in the right shoulder and 
reduced grip strength.  Thus, given the in-service right 
shoulder diagnoses, and the veteran's current assertion that 
he has a right shoulder disability which is related to his 
active service, the Board finds that a VA examination is 
necessary to ascertain the etiology of any currently 
diagnosed right shoulder disability.  

Finally, with regard to the veteran's back claim, the claims 
folder contains current diagnoses of degenerative joint 
disease and degenerative disc disease of the lumbar spine.  
As noted above, service medical records show that the veteran 
twisted his back in October 1972, and that reports a lot of 
bending while on the flight line.  As such, the Board finds 
that a VA examination is necessary to ascertain the etiology 
of the veteran's current lumbar spine disability.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
audiological examination to determine the 
etiology of his current bilateral hearing 
loss disability.  The claims folder 
should be made available to the examiner 
for review prior to the examination.

The examiner should provide an opinion as 
to whether there is a 50 percent 
probability or greater that the veteran's 
current bilateral hearing loss is related 
to in-service military exposure.  Any 
opinion should be reconciled with the 
veteran's MOS as an aircraft maintenance 
superintendent, the service audiometric 
findings, and the October 2003 VA 
audiological report noting a significant 
worsening of the veteran's audiometric 
thresholds since military retirement.  

The examiner is asked to provide a 
complete rationale for all opinions and 
conclusions provided in the examination 
report.

2.  The veteran should be afforded a VA 
examination to determine the etiology of 
any currently diagnosed disability of 
either knee.  All indicated studies 
should be performed, and all findings 
should be reported in detail.  

The examiner should note all current 
disabilities of either knee, to include 
any x-ray evidence of arthritis, and then 
provide an opinion as to whether there is 
a 50 percent probability or greater that 
any current knee disability is related to 
the veteran's active military service.  
Any opinion should be reconciled with 
service medical records dated in June and 
July 1972, and the duties (such as 
bending) associated with the veteran's 
MOS as an aircraft maintenance 
superintendent.

The examiner is asked to provide a 
complete rationale for all opinions and 
conclusions provided in the examination 
report.

3.  The veteran should be afforded a VA 
examination to determine the etiology of 
any currently diagnosed right shoulder 
disability.  All indicated studies should 
be performed, and all findings should be 
reported in detail.  

The examiner should note any right 
shoulder disability presently shown, to 
include any x-ray evidence of arthritis, 
and then provide an opinion as to whether 
there is a 50 percent probability or 
greater that any current right shoulder 
disability is related to his period of 
military service.  Any findings and 
opinions should be reconciled with the 
veteran's service medical records dated 
in August 1958, January 1968, September 
1967, and February 1972, as well as his 
MOS as an aircraft maintenance 
superintendent.

The examiner is asked to provide a 
complete rationale for all opinions and 
conclusions provided in the examination 
report.

4.  The veteran should be afforded a VA 
examination to determine the etiology of 
any currently diagnosed lumbar spine 
disability.  All indicated studies should 
be performed, and all findings should be 
reported in detail.

The examiner should note all lumbar spine 
disabilities presently shown, to include 
any x-ray evidence of arthritis, and then 
provide an opinion as to whether there is 
a 50 percent probability or greater that 
any current lumbar spine disability is 
related to the veteran's active military 
service.  Any opinion should be 
reconciled with the service medical 
records dated in October 1972, and the 
duties associated with the veteran's MOS 
as an aircraft maintenance 
superintendent.  

The examiner is asked to provide a 
complete rationale for all opinions and 
conclusions provided in the examination 
report.

5.  Upon completion of the above 
requested development, the RO should 
readjudicate the issues of entitlement to 
service connection for bilateral hearing 
loss, a bilateral knee disability, a 
right shoulder disability, and lumbar 
spine disability.  All applicable laws 
and regulations should be considered.  If 
any benefits sought on appeal remain 
denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
ROBERT C. SCHARNBERGER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


